Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This office action is a response to applicant’s communication submitted September 7, 2021, wherein claims 1, 12, and 23 are amended, claims 3, 4, 6, 7, 11, 14, 15, 17, 18, 22, and 26-32 are canceled, and new claims 34-44 are introduced.  This application is a continuation of US application 15/262372, now US patent 10441541, filed September 12, 2016, which claims benefit of provisional applications 62/272366, filed December 29, 2015, and 62/218173, filed September 14, 2015.
Claims 1, 9, 10, 12, 20, 21, 23, and 34-44 are pending in this application.
Claims 1, 9, 10, 12, 20, 21, 23, and 24-44 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 7, 2021, with respect to the rejection of instant claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17, 18, and 20-22 under 35 USC 103 for being obvious over Hunter et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the therapeutic agent be adenosine.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 7, 2021, with respect to the rejection of instant claims 26 and 27 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claims 26 and 27 have bene canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 7, 2021, with respect to the rejection of instant claims 28 and 29 under 35 USC 103 for being obvious over Gutman et al. in view of Kapoor et al., has been fully considered and found to be persuasive to remove the rejection as claims 28 and 29 have been canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutman et al. (Reference of record in previous action)
Base claim 23 is directed to a liposomal composition of adenosine. 
Gutman discloses adenosine formulated into liposomes. (p. 257 left column third paragraph, right column second paragraph) This liposomal formulation is considered to be useful for specific delivery of adenosine to a site of inflammation to mitigate the inflammatory response. (p. 257 left column second paragraph) Based on the limitations of amended claims 23 and 30-32, these liposomes anticipate the claimed invention.
Response to Arguments: Applicant’s arguments, submitted September 7, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Specifically, Applicant argues that Gutman et al. teaches a formulation for treating FINAL.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 20, 21, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee. (US pre-grant publication 2012/0088820, cited in PTO-892)
Base claim 1 is directed to a method comprising intraarticularly administering a composition comprising adenosine and liposomes to a subject wherein the treatment either reduces the severity of osteoarthritis being suffered by the subject or reduces the chance of the subject developing osteoarthritis in the future.  Base claim 12 is directed to a method comprising intraarticularly administering liposomal adenosine to a subject specifying the result of the treatment, namely that it stimulates or increases cartilage production.  Dependent claims 9 and 20 specify injecting into the synovial fluid.  Dependent claims 10 and 21 describe the mechanism of treatment as involving inhibiting degeneration or damage to cartilage.  Base claim 23 claims a formulation of liposomal adenosine, while dependent claim 34 claims such a composition present in the synovial fluid of a joint.

It would have been obvious to one of ordinary skill in the art at the time of the invention based on the disclosure of Lee to prepare an adenosine-containing composition described by Lee et al. as a liposome.  One of ordinary skill in the art would have seen the disclosure of Lee as suggesting this formulation because Lee et al. specifically discloses adenosine-containing formulations and also suggests preparing the disclosed medicaments as liposomes.  One of ordinary skill in the art would furthermore have seen examples 2 and 3 as described by Lee et al. as indicating that this therapy was useful for the treatment of osteoarthritis when administered by intraarticular injection.
With respect to claims 9, 10, and 34, administering the composition intraarticularly would result in the adenosine being present in the synovial fluid of the joint into which it was injected.
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

s 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims  1, 9, 10, 12, 20, 21, 23, and 34 above, and further in view of Lees. (Reference included with PTO-892)
The disclosure of Lee is discussed above.  Lee does not specifically describe an embodiment wherein the joint being injected is that of a non-human animal such as a horse or dog.
Lees discloses osteoarthritis is a common cause of pain in both dogs and horses and is treated using either surgical or drug therapy. (p. 386 first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by Lee et al. to a dog or horse suffering from osteoarthritis, such that the liposomal adenosine is injected into an arthritic joint of the animal and ends up in the synovial fluid.  One of ordinary skill in the art would have seen the disclosure of Lees as suggesting such a treatment because it discloses the need for drug therapies of osteoarthritis in dogs and horses.
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 9, 10, 12, 20, 21, 23, and 34 above, and further in view of Matumoto et al. (Foreign publication EP0220797, reference included with PTO-892)
The disclosure of Lee et al. is discussed above.  Lee et al. does not disclose the specific components of the liposome.
Matumoto et al. discloses a method for preparing liposomes. (p. 2 lines 29-30) The liposome can comprise ingredients including lecithin (which comprises phosphatidylcholine) a dispersing agent such as a polyhydric alcohol, and a stabilizer such as cholesterol or soybean oil. (p. 2 lines 45-50) Ethanol is also 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare liposomes for the therapeutic method as described by Lee using soybean oil, lecithin, glycerin, ethanol, water, and adenosine as ingredients.  One of ordinary skill in the art would have used these components as all of them are suggested by Matumoto et al. as components of liposomes.  With respect to the specific amounts of each component used, according to MPEP 2145(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matumoto et al. as applied to claims 37 and 39 above, and further in view of Lees. (Reference included with PTO-892)
The disclosures of Lee et al. and Matumoto et al. are discussed above.  Lee et al. in view of Matumoto et al. does not specifically describe an embodiment wherein the joint being injected is that of a non-human animal such as a horse or dog.
Lees discloses osteoarthritis is a common cause of pain in both dogs and horses and is treated using either surgical or drug therapy. (p. 386 first paragraph)

For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claims 1, 9, 10, 12, 20, 21, 23, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang. (US pre-grant publication 2007/0213296, cited in PTO-892)
Base claim 1 is directed to a method comprising intraarticularly administering a composition comprising adenosine and liposomes to a subject wherein the treatment either reduces the severity of osteoarthritis being suffered by the subject or reduces the chance of the subject developing osteoarthritis in the future.  Base claim 12 is directed to a method comprising intraarticularly administering liposomal adenosine to a subject specifying the result of the treatment, namely that it stimulates or increases cartilage production.  Dependent claims 9 and 20 specify injecting into the synovial fluid.  Dependent claims 10 and 21 describe the mechanism of treatment as involving inhibiting degeneration or damage to cartilage.  Base claim 23 claims a formulation of liposomal adenosine, while dependent claim 34 claims such a composition present in the synovial fluid of a joint.
Zhang discloses methods ad kits for treating immunoinflammatory disorders by administering to a patient in need thereof a group B adenosine activity upregulator in combination with a corticosteroid or other compound. (p. 1 paragraph 7) The two compounds can be administered separately as different combinations within as much as 14 days of each other. (p. 1 paragraph 8) Group B adenosine activity upregulators include adenosine itself. (p. 2 paragraph 23) Osteoarthritis is disclosed as a specific 
It would have been obvious to one of ordinary skill in the art at the time of the invention based on the disclosure of Lee et al. to prepare an adenosine-containing composition described by Lee et al. as a liposome.  One of ordinary skill in the art would have seen the disclosure of Lee et al. as suggesting this formulation because Lee et al. specifically discloses adenosine-containing formulations and also suggests preparing the disclosed medicaments as liposomes.  One of ordinary skill in the art would furthermore have seen examples 2 and 3 as described by Lee et al. as indicating that this therapy was useful for the treatment of osteoarthritis when administered by intraarticular injection.
With respect to claims 9, 20, and 34, administering the composition intraarticularly would result in the adenosine being present in the synovial fluid of the joint into which it was injected.  With respect to the limitations, “reduce or inhibit degeneration or damage to cartilage” in claims 10 and 21 and “stimulating or increasing cartilage production,” in claim 12 these are seen to be merely statements of the effect of administering adenosine intraarticularly to an arthritic joint, (see for example p. 54 paragraph 151 of the specification as originally filed which indicates that administration of liposomal adenosine has a protective effect on cartilage) and do not add any additional practical limitation to the claim scope beyond the aforementioned patient population and active agent.
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

s 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 9, 10, 12, 20, 21, 23, and 34-36 above, and further in view of Matumoto et al. (Foreign publication EP0220797, reference included with PTO-892)
The disclosure of Zhang is discussed above.  Zhang does not disclose the specific components of the liposome.
Matumoto et al. discloses a method for preparing liposomes. (p. 2 lines 29-30) The liposome can comprise ingredients including lecithin (which comprises phosphatidylcholine) a dispersing agent such as a polyhydric alcohol, and a stabilizer such as cholesterol or soybean oil. (p. 2 lines 45-50) Ethanol is also described as an ingredient that can be used in the preparation of liposomes, (p. 5 lines 18-40) as is glycerin. (p. 8 lines 1-12)
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare liposomes for the therapeutic method as described by Zhang using soybean oil, lecithin, glycerin, ethanol, water, and adenosine as ingredients.  One of ordinary skill in the art would have used these components as all of them are suggested by Matumoto et al. as components of liposomes.  With respect to the specific amounts of each component used, according to MPEP 2145(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
With respect to claim 38 and its dependent claims, which require that the composition consist essentially of the claimed ingredients, according to MPEP 2111.03(III), “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 12, 20, 21, 23, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-14 of U.S. Patent No. 10441541. (Cited in PTO-892, herein referred to as ‘541) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘541 anticipate the claimed invention.
Specifically, claim 1 of ‘541 claims a method of treating or inhibiting the development of osteoarthritis in a subject comprising intraarticualrly administering a therapeutically effective amount of a composition comprising an agent which can be adenosine.  Claim 8 of ‘541 claims a method of stimulating or increasing cartilage production in a subject comprising intraarticualrly administering a therapeutically effective amount of a composition comprising an agent which can be adenosine.  These methods are analogous to those of instant claims 1 and 12, differing only in that they do not require that the adenosine be a liposomal formulation.  However, dependent claims 7 and 14 of ‘541 add this further limitation, requiring that the composition be a liposomal composition or comprise a liposome.  
Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/15/2021